In an action brought by the plaintiff to recover damages for injuries sustained by him as a result of the negligence of the defendant’s employee in dropping a piece of iron or steel upon the plaintiff, judgment dismissing the complaint entered on the motion of the defendant at the close of the case, reversed on the law and a new trial granted, with costs to abide the event. The evidence presented a question of fact for the jury and it was error to dismiss the complaint. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.